DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s filing on 18 Nov 2021.
Claims 1-18 are pending.  Claim 19 is withdrawn.

Requirement for Information
Pursuant to 37 CFR 1.105, the Examiner has required submission, from individuals identified under 1.56(c) and from the Assignee, of information that was considered necessary to properly examine the application.
Examiner is inviting the individuals identified under 1.56(c) and the Assignee to also respond to the following request:
During the search, the Examiner identified prior art, US 2012/0289392 A1 that annotates an inventor, Robert C. Cheich, also listed with the current application. Three IDS forms have been received to date and the above-mentioned prior art was not listed.  Therefore, the Examiner is requesting information on any prior art which (A) the Applicant has used in deriving the invention, and/or (B) prior art related to the Applicant’s invention. 

Please revisit MPEP 704.11, 704.12 and 37 CFR 1.105 regarding Requirements for Information and proper responses thereto.




Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 18 Nov 2021 is acknowledged.  The traversal is on the ground(s) that the prima facie case that the prior art disclosed a dunnage conversion machine with a drive member that is movable between an operating position adjacent the supply support and disengaged position spaced from the supply support.  This is not found persuasive because Groups I - III lack unity of invention because even though the inventions of these groups require the technical feature of Group I, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Goodrich et al. US 5,782,735 A (Goodrich).  Goodrich discloses, a dunnage conversion apparatus (FIG. 6, #600, Col. 7, lines 14-16), supply support (FIG. 6, #630, Col. 7, lines 17-19), and sheet material (FIG. 6, #634, Col. 7, lines 17-19).
 Additionally, the Examiner notes that the limitation “drive assembly” is disclosed by Goodrich (FIGS. 4 and 5, Col. 5, lines 4-15 and 49-65, and Claim 1).
Since the technical features of Group I do not make a contribution of the prior art in view of Goodrich, then all shared technical features between Groups I - III do not make a contribution over the prior art in view of Goodrich, thus Groups I - III do not comprise any special technical features. Therefore, Groups I - III lack unity of invention.
The requirement is still deemed proper and is therefore made FINAL.




Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “biasing element” in Claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 

Claim 11 recites the limitations “a supply of sheet material” and “a sheet material” on line 2.  Claim 1 already cites the aforementioned limitations in line 3.  Thus reciting  “a supply of sheet material” and “a sheet material” in claim 11 renders the claim indefinite because it is not clear if Applicant is referring to the same supply and sheet already applied in claim 1 or if Applicant intends for this to be a different supply of sheet material than the one recited in Claim 1.  Therefore, for the purposes of compact prosecution, the Examiner is interpreting the claim to be understood that it has a supply of sheet material with slits.

Claim 13 recites the limitation “a supply of separator sheet material” on lines 2 and 3.  Thus reciting “a supply of separator sheet material” twice in claim 13 renders the claim indefinite because it is not clear if Applicant is referring to the same “a supply of separator sheet material” already applied in claim 13, line 2, or if Applicant intends for this to be a different supply of separator sheet material than the one previously recited in line 1. In addition, the two aforementioned limitations are “in combination” with each other adds to the confusion.  Therefore, for the purposes of compact prosecution, the Examiner is interpreting the claim limitation “a supply of separator sheet material” on line 3 to be understood that it is a sheet such as an interleaf.

Dependent claims 12 is rejected due to dependency on Claim 11.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Armington et al. US 2003/0092552 A1 (Armington), and further in view of Hanson et al. US 2003/0089816 A1 (Hanson).

Regarding Claim 1, Armington discloses, A dunnage conversion apparatus (Abstract), comprising: 
a frame (FIG. 1, #s 30 and 31, para [0115]); 
a supply support (FIG. 1, #38, para [0114]) mounted to the frame to support a supply of sheet material (FIG. 1, #21, para [0111]); 
first (FIG. 11, #83, para [0122]) and second expansion members (FIG. 11, #84, para [0122]) rotatably mounted to the frame downstream of the supply support (para [0018, 0123-0124]) to receive the sheet material (FIG. 1, M, para [0111]) therebetween and for rotation about respective first and second expansion axes (FIG. 12, #s 90 and 98, respectively, paras [0123-0124]), where at least one of the first expansion member or the second expansion member is driven for rotation about the respective expansion axis (FIG. 12, para [0123]); and 

Armington does not disclose, a drive assembly including a drive member and a motive device that drives rotation of the drive member about a drive member axis to dispense the sheet material from the supply, where the drive member is movable between an operating position adjacent the supply support and a disengaged position spaced from the supply support, and where the drive member in the operating position is biased toward the supply support.
However, Hanson teaches, a drive assembly (FIG. 2, #16, para [0033]) including a drive member (FIG. 2, #30, para [0044]) and a motive device (para [0043]) that drives rotation of the drive member about a drive member axis to dispense the sheet material from the supply (para [0062]), where the drive member is movable between an operating position adjacent the supply support and a disengaged position spaced from the supply support, and where the drive member in the operating position is biased toward the supply support (FIG. 2, para [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Hanson before the effective filling date of the claimed invention to modify the dunnage conversion apparatus (Abstract) , as disclosed by Armington, to include the drive assembly and the corresponding 

Regarding Claim 2, as combined, Armington/Hanson discloses the invention as above claimed.  Hanson further discloses, where the drive assembly is configured such that drive member in the operating position is biased toward the supply support by gravity (FIG. 2 – illustrates the biasing toward the supply roll 22 by gravity).

Regarding Claim 3, as combined, Armington/Hanson discloses the invention as above claimed.  Hanson further discloses, where the drive assembly (Hanson, FIG. 2, #16) for manually moving the drive member between the operating position and the disengaged position, and where the handle is weighted such that gravity acting on the handle biases the drive member toward the supply support (Armington, para [0132-0133]).
Hanson does not disclose includes a handle.
However, Armington teaches includes a handle (FIGS. 4-5, #141).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Armington before the effective filling date of the claimed invention to modify the drive assembly as disclosed by Hanson (FIG. 2, #16) to include a handle as taught by Armington (141).  Since Armington teaches this structure that is known and beneficial, thereby providing the motivation to utilize the handle (Armington, 141) so as to improve the drive assembly’s reliability by providing a handle (Armington, 141).

Regarding Claim 4, as combined, Armington/Hanson discloses the invention as above claimed.  Hanson further discloses, where the drive member is pivotable between the operating position and the disengaged position (FIGS. 2 and 6, para [0042]).

Regarding Claim 5, as combined, Armington/Hanson discloses the invention as above claimed. As combined, Armington/Hanson further discloses, where the at least one of the first expansion member (Armington, 83) or the second expansion member is driven at a faster speed (Armington, para [0123]) than the drive member (Hanson, 30).

Regarding Claim 6, as combined, Armington/Hanson discloses the invention as above claimed.  Armington further discloses, here the first expansion member and the second expansion member are both driven at the same speed and in opposite rotational directions about their respective first and second expansion axes (para [0127]).

Regarding Claim 7, as combined, Armington/Hanson discloses the invention as above claimed.  Armington further discloses, where the first and second expansion axes and the drive member axis are aligned parallel to one another when the drive member is in the operating position (FIGS. 1, 2, and 3, para [0127] – illustrated the three parallel axes).

Regarding Claim 8, as combined, Armington/Hanson discloses the invention as above claimed.  As combined, Armington/Hanson further discloses, where the motive device (Hanson, para [0043]) drives both of the drive member and the at least one of the first expansion member (Armington, 83) or the second expansion member.

Regarding Claim 9, as combined, Armington/Hanson discloses the invention as above claimed.  Armington further discloses, where the first and second expansion members each include a plurality of recessed portions and outward portions alternatingly distributed along the respective first and second expansion axes between opposite axial ends of the first and second expansion members (FIGS. 3 and 11, para [0122] – illustrates a plurality of recessed and outward portions of 83 and 84).

Regarding Claim 10, as combined, Armington/Hanson discloses the invention as above claimed.  Armington further discloses, where at least one of the first and second expansion members is biased toward the other of the first and second expansion members via a biasing element (FIG. 4, #102, para [0124]).

Regarding Claim 14, as combined, Armington/Hanson discloses the invention as above claimed.  As combined, Armington/Hanson further discloses, where the supply support (Armington, 40) is removable from the frame when the drive member (Hanson, 30) is in the disengaged position and the drive member in the operating position inhibits removal of the supply support (FIG. 1, para [0114] – illustrates the ability to remove the supply roll during the process).

Regarding Claim 15, as combined, Armington/Hanson discloses the invention as above claimed.  As combined, Armington/Hanson further discloses, where the drive member (Hanson, 30) in the operating position is positioned to engage an axial end of the supply of sheet material (Armington, FIG. 1, para [0114] – illustrates the engagement to the bar).


Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Armington et al. US 2003/0092552 A1 (Armington), and further in view of Hanson et al. US 2003/0089816 A1 (Hanson).

Regarding Claim 16, Armington discloses, A dunnage conversion apparatus (Abstract), comprising: 
a frame (FIG. 1, #s 30 and 31, para [0115]); 
a supply support (FIG. 1, #38, para [0114]) mounted to the frame for supporting a supply of sheet material (FIG. 1, #21, para [0111]); 

Armington does not discloses, a drive assembly including one or more motive devices, the drive assembly configured to concurrently drive rotation of the supply about a longitudinal supply axis of the supply support and to drive rotation of both of the first and second expansion members about the respective first and second expansion axes.
However, Hanson teaches, a drive assembly (FIG. 2, #16, para [0033]) including one or more motive devices (FIGS. 8 and 9, #44, paras [0043 and 0055]), the drive assembly configured to concurrently drive rotation of the supply about a longitudinal supply axis  (para [0049]) of the supply support and to drive rotation of both of the first and second expansion members about the respective first and second expansion axes (para [0055]).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Hanson before the effective filling date of the claimed invention to modify the dunnage conversion apparatus (Abstract) , as disclosed by Armington, to include the drive assembly and the corresponding motive devices (FIGS. 8 and 9, #44) and the components (FIG. 2, #16) as taught by Hanson.  Since Hanson teaches these structures that are known and beneficial, thereby providing the motivation to utilized the drive assembly (Hanson, 16) so as to improve the unwinding without a substantial amount of down time (Hanson, para [0031]).

Regarding Claim 17, as combined, Armington/Hanson discloses the invention as above claimed.  As combined, Armington/Hanson further discloses, where the drive assembly (Hanson, 16) includes a drive member (Hanson, 30) driven about a drive member axis (para [0046]) by the one or more motive devices, where the drive member is movable between an operating position adjacent the supply support (para [0047]) to drive rotation of the supply of sheet material and a disengaged position spaced from the 

Regarding Claim 18, as combined, Armington/Hanson discloses the invention as above claimed.  As combined, Armington/Hanson further discloses, where the drive member (Hanson, 30) in the operating position is biased toward the supply support (Armington, FIG. 1).


Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over, as combined, Armington/Hanson, and further in view of Lemmens et al. US 2019/0225445 A1 (Lemmens).


Regarding Claim 11, as combined, Armington/Hanson discloses the invention as above claimed. Armington further discloses, the first (83) and second expansion members (84).
Armington/Hanson does not disclose, in combination with a supply of sheet material including a sheet material having a plurality of slits configured to expand under tension applied in a feed direction from the supply support.
However, Lemmens teaches, in combination with a supply of sheet material (FIG. 1, #24) including a sheet material having a plurality of slits (FIG. 2, #42) configured to expand under tension applied in a feed direction (Abstract) from the supply support (FIG. 3, #160).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Lemmens before the effective filling date of the claimed invention to modify the dunnage conversion apparatus (Abstract), as disclosed by Armington/Hanson, to include a sheet material having a plurality of slits (FIG. 2, #42) configured to expand under tension applied in a feed direction (Abstract) from the supply support (FIG. 3, #160) as taught by Lemmens. Since Lemmens teaches these structures that are known and beneficial, thereby providing the motivation to utilized the sheet material having a plurality of 

Regarding Claim 12, as combined, Armington/Hanson/Lemmens discloses the invention as above claimed. Lemmens further discloses, where the supply of sheet material in combination with the dunnage conversion apparatus (FIG. 3, Abstract) includes the plurality of slits arranged in a plurality of transversely-extending, longitudinally- spaced rows (FIG. 2, #42 and 46, para [0043, 46]).

Regarding Claim 13, as combined, Armington/Hanson/Lemmens discloses the invention as above claimed. Lemmens further discloses, further including a second supply support (FIG. 1, #26 supports #47) for supporting a supply (FIGS. 1 and 2, #48) of separator sheet material (para [0049]), and in combination with a supply of separator sheet material supported on the second supply support.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Baggot US-6440268-B1, Fried US-6520080-B1, Goodrich US-20160067938-A1 and Hjort US-20130105614-A1 cited for a frame, supply support, first and second expansion members, sheet material, slits in material, drive assembly, and a handle.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313. The examiner can normally be reached Monday-Friday, 0730 - 1630 MST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS G DEL VALLE/Examiner, Art Unit 3731
17 March 2022                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731